Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 08/09/2021 for application number 16/591,429. Claim 2 is cancelled. Claims 1 and 3-21 are pending.

Reason for Allowance
Claims 1 and 3-21 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
He et al. (US 20190254110 A1; hereinafter “He”) 
Hou et al. (US 20180084369 A1; hereinafter “Hou”).
Xu et al. (US 20180249442 A1; hereinafter “Xu”)
Cox et al. (US 20200029302 A1; hereinafter “Cox”).
Xu et al. (US 20180263052 A1; hereinafter “Xu-2”).
You et al. (US 20180205512 A1; hereinafter “You”).
Ahluwalia et al. (US 20150289229 A1; hereinafter “Ahluwalia”).
Wang et al. (WO 2018031241 A1; hereinafter “Wang”)
Yang et al. (US 20210012661 A1; hereinafter “Yang”), 
Ying et al. (US 20190028897 A1; hereinafter “Ying”).
Li et al. (US 20140051346 A1; hereinafter “Li”)
Baghel et al. (US 20190036652 A1; hereinafter “Baghel”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein the uplink scheduling information is transmitted to the plurality of UEs in a group downlink control channel utilizing a downlink control information (DCI) field reserved for vehicular communication safety application notifications, and 
wherein, for each UE, the safety message comprises position information of the UE for use in avoiding collisions with vehicles.”
In contrast, the closest prior art, He, discloses a cellular base station (Fig. 1: gNB 102), comprising: at least one antenna for performing wireless communications. a radio coupled to the at least one antenna; and a processing element coupled to the radio ([0068] and FIG. 2);  wherein the cellular base station has an associated cellular coverage area ([0062]); wherein the base station is configured to: provide uplink scheduling information to a plurality of UEs in the cellular coverage area specifying scheduling of transmission resources in a time window proximate to UE wake-up times, wherein the uplink scheduling information is transmitted to the plurality of UEs in a downlink control channel ([0179], [0210] and Fig. 22, [0211]). But He does not disclose the base station is configured to provide uplink scheduling information to a plurality of UEs in the cellular coverage area specifying scheduling of transmission resources for safety messages in a time window proximate to UE wake-up times, wherein the uplink scheduling information is transmitted to the plurality of UEs in a group downlink control channel utilizing a downlink control information (DCI) field reserved for vehicular communication safety application notifications, and wherein, for each UE, the safety message comprises position information of the UE for use in avoiding collisions with vehicles.

Li is directed toward communicating "safety messages through a cellular communications band or the DSRC (Dedicated short-range communications) vehicular communications band or a combination of both" (Abstract). Xu discloses that a service type may be indicated in the downlink control information (DCI), and teaches SC-MCCH notification pertaining to public safety ([0117]). Wang discloses determining high mobility state of the UE and selecting a transmission beam when the user equipment is moving at a high speed ([0036]).  But, as argued persuasively by the applicant, Li, Xu, and Wang fail to teach or suggest "uplink scheduling information is transmitted to the plurality of UEs in a group downlink control channel utilizing a downlink control information (DCI) field" let alone doing so in a DCI "reserved for vehicular communication safety application notifications" as recited in claim 1.
Thus, He, Hou, Li, Xu, and Wang fail to disclose the claimed combination of features. Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 14 mutatis mutandis.  Accordingly, claims 1 and 3-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471